Information to identify the case:

Debtor 1              Elijah Ponder                                               Social Security number or ITIN xxx−xx−8030
                      First Name   Middle Name   Last Name

Debtor 2
                      First Name   Middle Name   Last Name
(Spouse, if filing)

United States Bankruptcy Court Western District of New York

Case number: 2−14−21421−PRW


Order of Discharge                                                                                                        12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Elijah Ponder
           dba Ponder's Construction

                                                                          By the court: Paul R. Warren
           6/27/19                                                                      United States Bankruptcy Judge



Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                    For more information, see page 2 >




Official Form 318                                            Order of Discharge                              page 1
Some debts are not discharged                        Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:       agreement are not discharged.

     ♦ debts that are domestic support               In addition, this discharge does not stop
       obligations;                                  creditors from collecting from anyone else who is
                                                     also liable on the debt, such as an insurance
                                                     company or a person who cosigned or
     ♦ debts for most student loans;                 guaranteed a loan.


     ♦ debts for most taxes;
                                                       This information is only a general
                                                       summary of the bankruptcy discharge;
     ♦ debts that the bankruptcy court has             some exceptions exist. Because the law is
       decided or will decide are not discharged       complicated, you should consult an
       in this bankruptcy case;                        attorney to determine the exact effect of
                                                       the discharge in this case.

     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;


     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.


Official Form 318                        Order of Discharge                          page 2
